 180DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Food and Commercial Workers Union, Local274,United Food and Commercial WorkersInternationalUnion,AFL-CIO,CLCandMillco,Inc. Case 21-CB-87784 April 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 16 July 1985 Administrative Law Judge Rus-sellL. Stevens issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and the Respondentfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iIn sec III, par 27 of his decision and in Conclusion of Law 2, thejudge inadvertently referred to Sec 8(b)(5), rather than 8(b)(3), in findingthat the Respondent did not violate the Act as allegedWe correct theerrorIn sec III, par 21, the judge inadvertently stated that the employeesratified the contract 16 December 1982 The record reveals that the em-ployees ratified the contract 28 DecemberIn sec III, par11, the judge inadvertently stated that the date of theRespondent's letterwas 31 May 1982, rather than 1983Mark B. Crowley, Esq.,for the General Counsel.Glenn Rothner, Esq. (Reich, Adell & Crost),of Los Ange-les,California, for the Respondent.Lynn K. Thompson, Esq. (Musick, Peeler & Garrett),ofLos Angeles, California, for the Charging Party.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thiscasewas tried in Los Angeles, California, on 9 April1985.11The complaint, issued 10 July 1984, is based on acharge filed 7 March 1984 by Millco, Inc. (Millco). Thecomplaint alleges that United Food and CommercialWorkers Union, Local 274, United Food and Commer-cialWorkers International Union, AFL-CIO, CLC (Re-spondent or Union), violated Section 8(b)(3) of the Na-tional Labor Relations Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-iAll dates hereinafter are in 1984, unless otherwise statedamine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, the Respondent, and theCharging Party.On the entire record,2 and from my observation of thewitnessesand theirdemeanor, I make the followingFINDINGS OF FACT1.JURISDICTIONAt all times material Millco,a California corporation,has been engaged in the business of beef fabrication at afacility located inMonterey Park,California. In thecourse and conduct of its business operations,Millco an-nually purchases and receives goods and products valuedin excess of $50,000 directly from suppliers located out-side the State of California.Respondent admits,and I find,thatMillco is, and atall times material has been, an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDRespondent is, and at all times material has been, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. Background3Although the parties have many points of controversy,the basic issue is whether or not their bargaining agree-ment ratified by employees 28 December 1982, andsigned by representatives of Millco and the Union on 27May 1983, contains an MFN (most-favored-nation) pro-vision.Since approximately 1970, the Union has representedMillco's unit employees and Respondent has had succes-sive bargaining agreements with Millco. Those agree-ments have been individually entered into since Millconever has been a member of a multiemployer associa-tion.'However, Millco consistently has signed the agree-ment reached by the Union and the Association (HRI),the most recent of which was the 1979-1982 agreement.The HRI agreement customarily is incorporated in a"bluebook," copies of which were provided to Millcoand other companies who signed with the Union individ-ually rather than through HRI.52At the trial, Respondent stated that the affirmative 10(b) defense setforth in the answer to the complaint, no longer is asserted as a defenseU Exh 1 was marked for identification during the trial, and it is ad-mitted into evidencepursuantto posttrial written stipulation of the par-ties3This background summary is based on stipulations of counsel, and ontestimony and evidence not in dispute*Much testimony was devoted to the fact that Millco's business issomewhat different from that of multiemployer bargaining members inHotel,Restaurant&InstitutionalMeat Cutter Employer Association(HRI), discussedlaterHowever, that fact is irrelevant to the issues3Lee Miller, vice president of Millco, testified that he had a copy ofthe bluebook in his office and often referred to it279 NLRB No. 26 FOOD & COMMERCIAL WORKERS,LOCAL 274 (MILLCO, INC.)The 1979-1982 HRI bluebook contained, inter alia, amost-favored-nation provision as section 6, in the samewording as earlier agreements. However, in 1979 HRIand the Union agreed to a modification of the MFN pro-vision as well as of some other provisions. A memoran-dum of agreement was signed by the Union and its signa-tory employers, includingMillco, setting forth thosechanges in the bluebook that had been agreed to. Thechanged section 6 read as follows:Section 6-Favored Nations ClauseThe present language will be deleted, however, theparties to the CollectiveBargainingAgreement willnegotiatemore acceptable language reflecting theparties' understanding of the intent of this section.HRI and the Union agreed to a reworded section 6within 2 months, and that change, together with theothers included within the 1979 memorandum of agree-ment,was incorporated in the 1979-1982 bluebook,which was not printed until after the MFN modificationswere agreed toAlthough- HRI and the Union agreed to the changesmentioned above, there was no negotiation between theUnion and Millco, nor any other employer with whomthe Union had independent contracts, nor was there anyagreement, relative to a reworded MFN for the individ-ual 1979-1982 agreement. There is no evidence thatMillco automatically was bound to the reworded section6 in the absence of negotiated change.6 However, a copyof the bluebook for 1979-1982, which included thechanged section 6, was given to Millco's representativeprior to the 1982 negotiations, as noted later. HRI andthe Union negotiated a successor to the 1979-1982 blue-book, and the MFN provision was deleted in its entiretyfrom the successor agreement, upon the insistence of theUnion.On 12 January 1982 Millco notified the Union byletter thatCharlesW. Steese had been retained "tohandle all matters pertainingto ourlabor agreement andnegotiations," and that all future contact should be withhim. Charles Steese is with Steese & Steese, Limited, anindustrial relations consultant. His son, Steven Steese, isvice president and general counsel of the firm. Steese &Steesemade little inquiry, if any, of Millco relative toMillco'sbargaininghistorywith the Union. CharlesSteese credibly testified "as far as I was concerned what-ever the HRI group did is what they (note: Millco) hadagreed to do." Steese & Steese never had representedany HRI members, or HRI itself. During 1982 negotia-tions for a successor to the 1979-1982 contract, Steese &Steese represented general independents, including KingMeat Company, Triangle Cold Storage and ProcessingCompany, Geldin Meat Company, and Holiday MeatCompany, in addition to Millco. Independent employersbargained together with the Union in 1982, but Steese &Steese represented them individually, and not as a group,8 It is clear that the individualagreementbetween Millco and Re-spondent was not a "me too" agreement If it was, there would havebeen no necessity for Millcoto enter into a separate memorandum in1979 relative to deletion of the MFN provision181although some of them in earlier years had belonged to anow-disbanded organization called Vernon Meat DealersAssociation.The first 1982 bargaining session between the Unionand the independents represented by Steese & Steese oc-curred on 5 October of that year. On 2 November 1982Geldin and the Union reached an agreement, with theircontract being embodied in a document in evidence asJoint Exhibit 9. The contract is for the term 1 October1982 to 1 October 1985 and is based on a summary ofagreement (Jt. Exh. 8) covering 18 items that reflectchanges in Geldin's 1979-1982 total agreement with theUnion.'So far as an MFN provision is concerned, no suchprovision was contained in Geldin's 1979-1982 contract,nor is there one in Geldin's 1982-1985 contract. Further,the subject of an MFN provision was not brought up inthe 1982 negotiations between the Union and Geldin, orthe other independents.8Geldin was the lead company in the 1982 independentnegotiations.Itwas Millco's desire to have a contractsimilar to that of Geldin, particularly so far as wageswere concerned. On 4 November 1982 Don Holeman,who represented the Union, and Charles Steesesigned asummary of contract changes that would be embodied ina total contract. The first 17 items on the list of changes"were taken from the Geldin summary agreement dis-cussed above, and the last six items were added pursuantto negotiations, as provisions sought by Millco. The sum-mary agreement that was reached was presented to Re-spondent'smembership for possible acceptance, but itwas turned down.On 16 December 1982 Steven Steese wrote a letter toHoleman and stated, inter alia:MillerMeat Company's last,best and final offer isthe same collectivebargaining agreementthat yourUnion has with Geldin Meat Company and HolidayMeat Company. 10On 28 December 1982 Millco's unit employees votedto accept Millco's offer of 16 December 1982. The sum-mary agreementwas retyped,and signedby CharlesSteese anda union representative on 27 May 1983.° It is not disputed that the summary of agreement was prepared byGeldin,so far as typing is concerned It is apparent that the predecessorof the complete contract, it Exh. 9, was not the 1979-1982 HRI con-tract-comparison of that contract with It Exh 9 shows substantial dif-ferencesFurther, the summary of agreement,itExh 8, reflects lan-guage and text headingsnot from the bluebook for 1979-1982, but rather,from the independent agreement between Geldin and the Union for1979-1982, in evidence as U Exh 1.8No MFN provision was included in the 1982-1985 contracts of anyindependent8 it Exh 1010Holeman's notes were admitted into evidence over Millco's objec-tionHowever, those notes are not relied on for any finding or conclu-sion. It is apparent from Steven Steese's letter, and other evidence dis-cussed,thatMillcowas relying on the Geldm contract in making itsoffers to Respondent 182DECISIONSOF NATIONAL LABORRELATIONS BOARDOn 27 May 1983 Charles Steese informed RespondentthatMillco wanted to invoke the MFN provision of itscontract." i By letter of 31 May 1982 Respondent replied:Dear Mr. Steese:It is my understanding that the above-mentionedcompany has requestedameetingto discuss ourcurrent collective bargainingagreementin regardsto alleged Favored Nations Clause.It is my firm conviction that there is no FavoredNations Clause in the current collectivebargainingagreement.Further, it is very distressing to me thatthe company should attempt to post negotiate afteronce reaching a satisfactoryagreement.However, we are willing to meet to further dis-cuss the situation, but in no way is this meeting tobe construed as negotiations. If you still desire ameeting on this basis, please contact me for arrange-ments.Sincerely yours,/s/ Don Holeman,PresidentUFCW Local 274On 6 June 1983 representatives of Respondent andMillco met to discuss the existence in the agreement ofan MFN provision. During the discussion, all the repre-sentatives agreed that at no time during negotiations fora 1982-1985 agreement was the subject of an MFN pro-vision discussed.On 7 June 1983 Steven Steese sent to Respondent acomplete contract, embodying the 23 provisions earlieragreed to by Respondent and Millco as set forth in thesummary agreement discussed above. The proposed con-tract included an MFN provision, and Holeman refusedto sign unless the provision was deleted. Holeman sentback a proposed contract with the MFN provision delet-ed. The parties discussed the problem, and Holeman sug-gested that the MFN provision be left out of the con-tract, and that the matter be submitted to an arbitrator.The Steeses wanted, instead, to include the MFN provi-sion in the contract and to submit the matter to an arbi-trator when Millco sought to invoke the provision. Thisargument continued in letters from the Union to theSteeses on 4 January 1984 and the Steeses' reply of 13February 1984.On 14 February 1984 Steven Steese wrote to Respond-ent as follows:Dear Mr. Holeman:The followingconstitutethe company'sproposalsto settle the contract between Local 274 andMillco, Inc.:Section 5-ManagementDelete old languageand insert attachedlanguagel iHoleman testified,without contradiction,thatCharles Steesewanted to invoke the MFN provision because the Union recently had ne-gotiated a contract with Merchants Meat that provided for lower wagesthan those paid by Millco He said he objected,noting that,regardless ofany contract provisions, Merchants Meat was in a business different fromthat of MillcoSection 6-Most Favored NationsDelete entiresectionSection 10-Working ConditionsDelete para-graph 10.4 Clothes changing allowanceSection 12-Wages Delete paragraph 12.12New rate-Gnnder-$5.50 for all present em-ployeesPresentemployees-one dollar ($1.00) perhour reductionNew Hire rates effective upon executionJourneyman $7.50Skilled Knife Man $6.50Semi-Skilled Knife Man $5.50Common Labor $4.50Section 14-Health and WelfareDelete 14.6-E,Supplemental disabilitySection 21-Term of AgreementTwo (2) yearsfrom date executionPlease contact my office so we may schedule ne-gotiating sessions.On 29 February 1984 Holeman replied to StevenSteese and stated, "Please be advised that Local 274 hasno desire to reopen negotiations for [Millco] since, asyou know, these negotiations were concluded well overa year ago."Several meetings were held by representatives of theparties, and they had several conversations after the let-ters quoted above, but they were not able to reach agree-ment. The Union steadfastly maintained that a contracthad been negotiated as of 27 May 1983, and that the con-tract did not contain an MFN provision. Millco contendsthat the agreement was not complete, in that the partiesmistakenly omitted an MFN provision from the agree-ment.B. DiscussionHoleman testified that, from the beginning of negotia-tions and throughout their course, Millco wanted a con-tract similar to that of Geldin, principally in order tomaintain wage levels equal to those of Geldin. However,as noted above, Millco wanted some provisions thatvaried somewhat from Geldin.Steven Steese testified, "Basicallywe talked moreabout Geldin Meat Company in the beginning than anyother." (Note: any other company.) Steven Steese stated,"Well, we always bargained from the bluebook or theHRI Agreement." He further testified that he handledtwo arbitration matters with the Union, pursuant to theHRI agreement, and that he negotiated with the Unionrelative to certain matters included in Millco's move toChino, California. 12Charles Steese testified, "the negotiations [in 1982]were based strictly on the hotel, restaurant and institu-tional agreement."He said Holeman gave him three12 Charles Steese testified that the bluebook was an exhibit during arbi-tration and corroborated Steven Steese's testimony concerning negotia-tions with the Union about Millco's move to Chino I agree with counselforGeneral Counsel, who stated in his brief his beliefthatthese mattersof arbitration and postevent negotiations are irrelevant to the issues FOOD & COMMERCIAL WORKERS, LOCAL 274 (MILLCO, INC.)copies of the bluebook on his request, shortly after theUnion was notified that Steese & Steese were named byMillco to represent the Company. Charles Steese furthertestified that he never discussed an MFN provision withthe Union until late 1982 or 1983, after negotiations hadbeen concluded, and after the Union and MerchantsMeat Company reached agreement on a contract. Hesaid he and Holeman had two or three discussions on thetelephone about the provision.He stated that, initially,Holeman contended that the MFN provision did notapply because Millco was not in the same business asHRI employers, but that later, in a meeting with Millco,Holeman contended that his agreement with Millco didnot contain an MFN provision. Charles Steese testified,"our position was always that it was a part of the agree-ment and that it had been in the previous agreement andwas never changed or discussed and that we weren'tabout to take it out." On cross-examination,CharlesSteese testified that he never inquired whether there wasreplacement language for the MFN provision of the1979-1982 HRI agreement. He said "No, as far as I wasconcerned whatever the HRI group did is what they[Millco] agreedto do."In discussing his negotiatingstrategy in 1982, as instructed by Millco, Charles Steesestated, "The principal problem they [Millco] had wasthat they were paying some 26 cents an hour more inwages than their competitors; and that was their primarygoal at the time was to eliminate that differential." Hefurther stated, "The terms of the Farmer John agreementwere I think available at that time and any proposals wemade to the Union would be based on what they had ne-gotiated with any other companies." He continued: "Theproposals that we were making were as far as economicsconcerned the Geldin document. The other matters thelanguage in the contract we left alone because we weresatisfiedwith what was in the HRI agreement." Howev-er, he later stated that he proposed to Holeman "that heaccept Geldin with economics and [in some cases] con-tract language changes."In view of what the parties did, it is apparent that theSteeses' contention that they negotiated with the Unionon the "basis" of the HRI agreement is not factual.Clearly,Millco did not negotiate on the "basis" of any-thing in particular. The bluebook was not even men-tioned during the 1982 negotiations, so far as the recordshows. At no point, prior to the matter first becoming anissueon 27 May 1983, did Millco contend that thememorandum of agreement ratified by the employeeswas to be grafted onto the bluebook.It is equally apparent that an MFN provision was nota matter of concern until well after the parties had com-pleted their negotiations for a new contract. Those nego-tiations were complete when the contract was ratified byemployees on 16 December 1982. Not until 27 May 1983didMillco claim MFN rights, after Merchants Meat ob-tained favorable wage rates from the Union.The Steeses did not go well-armed into the 1982 nego-tiationswith the Union. They did not study the historyof negotiations between HRI and Millco, and they neverhad represented HRI or any of its members. The matterof an MFN provision was not mentioned during negotia-tions,which extended from 5 October 1982 until 16 De-183cember 1982. Yet, during that period of time, HRI hadnegotiated a contract with the Union which did not con-tain a MFN provision; Millco held a copy of the 20 Oc-tober 1979 memorandum of agreement with the Unionwhichcontained a deletionof the MFN provision fromits 1979-1982 contract; i a and Millco had not negotiatedwith the Union a reworded MFN provision as HRI had,prior to the 1982 HRI negotiations.Itappears thatMillco simply was not paying close attention to whatwas happening and awoke to its situation after it realizedthatMerchants Meat had obtained lower wages from theUnion than it had obtained. It does not appear that theUnion made a mistake-it knew throughout the contro-versy that the MFN provision had been deleted from theHRI 1979-1982 contract, as well as from its 1979-1982contractwithMillco.Charles Steese testified that, his-torically,Millco did whatever HRI did, yet HRI, as didMillco, deleted the MFN provision from the 1979-1982agreement, and HRI deleted the reworded MFN provi-sion,which Millco did not negotiate, from its 1982-1985agreement. If Charles Steese was correct, then under anyversion of events, Millco could not convincingly arguethat it had an MFN provision,sinceHRI did not haveone in its 1982-1985 agreement.Millco's argument further is weakened by its relianceon the Geldin contract, which did not contain an MFNprovision.As noted above, Steven Steese, in plain lan-guage, stated to the Union in his letter of 16 December1982 "Miller's last, best and final offer is the same collec-tive bargaining agreement that your Union has withGeldinMeat Company and Holiday Meat Company"Several changes in contract language agreed to by thepartieswere drawn from the Geldin contract, not thebluebook. Patently, when Millco and the Union signedtheirmemorandum of agreement on 27 May 1983, therewas no mutual mistake of either fact or law. The Unionand the unit employees accepted what Millco offered.The Charging Party argues that Respondent's position,if adopted, would result in an improper substitution oftheGeldinagreementfor the bluebook, as changed bythe memorandum of agreement ratified by the employ-ees.However, such a substitution, if it properly can becalled that, appears to be just what the Steeses pro-posed. i 4 Had they intended that the new agreement betheHRI contract, as modified by the memorandumagreement relating to changes, it must be presumed thatthey would havesaid so.They did not do that, however.They offered the Geldin contract, as modified. Through-out the entire negotiation period, it was the Geldin con-tract,with some reference to other independent con-tracts, that was discussed and emphasized. The bluebookwas not mentioned. Respondent logically could onlyassume that such preoccupation with Geldin showedMillco's desire to have a contract like Geldin's. Further,Charles Steese's testimony made it quite clear that he13 The General Counsel argues that neither of the Steeses had seen thismemorandum prior to 6 June, but it was signed by the president ofMdico14As earlier noted,Millco did not enter into "me too"agreementswith the Union, mandating compliance with any changes to the HRIagreement 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas seeking a Geldin-like contract.He stated at onepoint,"But we were using the Geldin format becausethat'swhat we both had available after discussing for anumber of months before that."Finally,it is the MFNprovision that stands alone in contention between theparties,and it became an issue only after MerchantsMeat obtained a contract favorable to it.There is no ar-gument that any other provisions of the Geldin agree-ment are distasteful to Millco, or are contrary to whatthe parties agreed.1 aBy the end of the 1982 negotiations only Millco, of allmeat dealers considered herein, lays claim to an MFNprovision.As noted,the last such provision in a Geldincontract was in 1976-1979. Thelast such provision in anHRI contract was deleted in 1982.Respondent did notmislead Millco or the Steeses, orwithhold anypertinentfacts from them.Millco offered a contract in plain lan-guage, and Respondent accepted the offer.It is not entirely clear that the facts show a mistake byanyone, as that term ordinarily is used.CertainlyRe-spondent does not contend that it made a mistake. Themost that can be said about Millco is that,possibly, itwas inattentive and inexact in its dealings with Respond-ent. Possibly Millco signed an agreement it later realizeditshould not have, but Millco was the offeror. Absent15The last MFN provisionin a Geldin agreement was inthe 1976-1979 contractfraud or misrepresentation,neither of which is estab-lished by this record, Millco must live by the contract itcreated.16It is found that Respondent did not violate Section8(b)(5) of the Act as alleged.CONCLUSIONS OF LAW1.Millco, Inc. is,and at all times material has been, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent is, and at all times material has been, alabor organization within the meaning of Section 2(5) ofthe Act.Respondent did not,as alleged,violate Section 8(b)(5)of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed''ORDERThe complaintis dismissedin its entirety.16Skyline Corp. PNLRB,615 F 2d 1328 (5th Cir 1980),TeamstersLocal 439,196 NLRB 971 (1972)17 If no exceptions are filed as providedby Sec 102 46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrdershall, as provided in Sec102 48 ofthe Rules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses